947 So.2d 634 (2007)
Angel MONTERO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-3823.
District Court of Appeal of Florida, Fourth District.
January 24, 2007.
Carey Haughwout, Public Defender, and Marcy K. Allen, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
*635 POLEN, J.
Appellant Angel Montero ("Montero") timely appeals convictions of (1) armed burglary of a dwelling with a dangerous weapon and an assault, and (2) petit theft. Montero was sentenced to life in Florida State Prison with credit for 388 days time served on the burglary conviction and time served for the petit theft.
On appeal, Montero argues, inter alia, that the trial court abused its discretion in admitting Florida Department of Corrections records into evidence for prison releasee reoffender sentencing purposes. We disagree and affirm on the basis of Yisrael v. State, 938 So.2d 546 (Fla. 4th DCA 2006), and, as we did in Yisrael, certify conflict with Gray v. State, 910 So.2d 867 (Fla. 1st DCA 2005). See Yisrael, 938 So.2d at 550. We also affirm as to all other issues raised by Montero on appeal.
Affirmed.
WARNER and GROSS, JJ., concur.